     Case 4:21-cv-01889 Document 3 Filed on 06/14/21 in TXSD Page 1 of 5
                                                                  United States District Court
                                                                    Southern District of Texas

                                                                       ENTERED
                                                                       June 14, 2021
                 IN THE UNITED STATES DISTRICT COURT                Nathan Ochsner, Clerk
                 FOR THE SOUTHERN DISTRICT OF TEXAS
                           HOUSTON DIVISION



BRENT EUGENE ANDERSON,               §
TDCJ #1474470,                       §
                                     §
            Petitioner,              §
                                     §
v.                                   §        CIVIL ACTION NO. H-21-1889
                                     §
UNITED STATES OF AMERICA, 1          §
et al.,                              §
                                     §
            Respondents..            §



                     MEMORANDUM OPINION AND ORDER


      The petitioner, Brent-Eugene: Anderson, also known as Brent

Eugene Anderson (TDCJ #1474470), is currently incarcerated in the

Texas Department of Criminal Justice - Correctional Institutions

Division.   Anderson has filed a Letter of Notice ("Notice") seeking

enforcement of a Private Treaty of Peace 2020 ("Private Treaty") by

federal officials (Docket Entry No. 1, pp. 2-3).         Because Anderson

filed this civil action while incarcerated, the court             required

to scrutinize the pleadings and dismiss the case if it determines

that the action is (1) "frivolous, malicious, or fails to state a

claim upon which relief may be granted;" or (2) "seeks monetary

relief from a defendant who is immune from such relief." 28 U.S.C.



      The petitioner does not identify a respondent, but his
      1

submission lists United States Secretary of State Antony J. Blinken
and United States Marshal for the Southern District of Texas T.
Michael O'Conner "or his successor" (Docket Entry No. 1, pp. 2-3).
   Case 4:21-cv-01889 Document 3 Filed on 06/14/21 in TXSD Page 2 of 5




§ 1915A(b).      The court concludes that this case must be dismissed

for the reasons explained below.


                                I.     Discussion

     Anderson demands enforcement of a Private Treaty that is

attached to the Notice. 2            The Private Treaty,     which appears to

consist of a document that was downloaded from the internet,

purports to be "By and Between Gene Stanaker, Phillip Hudok, Arnie

Rosner, Alicia Lutz-Rolow, Leonard Frank house of Harview, Keith

Lawrence Moore and any and all natural born men/women so opting in

by Free-will of choice (born on the soil of the United States of

America     to   a   father   and/or     mother   who   is   natural    born   or

naturalized by and through lawful means) and the United States of

America              113
                           Anderson appears to believe that the Private

Treaty affords relief to anyone who opts in to an "Arbitration

Award" similar to other documents that have been discredited by the

courts. See Martinez v. Trump, 20-CV-9651 (CM), 2021 WL 797645, at

* 1, n.1 (S.D.N.Y. Feb. 26, 2021) (citations omitted) (rejecting an

inmate's proof of claim based on a plainly invalid arbitration

award from the Sitcomm Arbitration Association).

     According       to the Notice,       Anderson demands the         immediate

enforcement of a provision outlining "AFFIRMATIVE RELIEF" under the


     2
      See Private Treaty, attached to Notice, Docket Entry No. 1,
pp. 4-11.
     3
         Id. at 6.
                                        -2-
     Case 4:21-cv-01889 Document 3 Filed on 06/14/21 in TXSD Page 3 of 5




terms of the Private Treaty. 4                       The relief referenced          this

provision includes unconditional release from detention for any

incarcerated benef                iary,   the dismissal of all pending legal
actions and previously adjudicated cases, freedom from retaliation,
and the return of all seized real and personal property, among

other things. 5              The Private Treaty also purports to grant monetary
relief through enforcement of a provision that requires the United

States to pay a "contractual penalty at a rate of $777 per diem per
party starting on the ninth day of January, in the Year of our

Creator two thousand nineteen up until the twenty first day of

January,                the year of       our   Creator        two   thousand   nineteen,

continuing and accruing per diem at the rate of $777 per party

until full payment, settlement and closure. " 6                           The provision
further authorizes an immediate payment of $10,101. 7                       The Private

Treaty, which purports to be "fully and completely perpetual, and
     completely and wholly binding upon any and all assigns, agents

and successors regardless of form and format, 11 states that it is
enforceable by the "United States of America Marshal Service[.]                        118




          4
              See Notice, Docket Entry No. 1, p.           2

          5
              See Private Treaty, attached to Notice, Docket Entry No. 1,
p.   8.

                    at 10.
          7
              Id.
          8
              Id. at 11.
                                                3-
    Case 4:21-cv-01889 Document 3 Filed on 06/14/21 in TXSD Page 4 of 5




     Anderson's request for enforcement could be construed to arise

under the federal mandamus statute, which provides that district

courts shall have "original jurisdiction of any action in the

nature of mandamus to compel an officer or employee of the United

States or any agency thereof to perform a duty owed to the

plaintiff."     28 U.S.C.   §   1361.     The Private Treaty that Anderson

seeks to enforce, however, bears no hallmarks of a legally binding

document that has been implemented for his benefit.                 Anderson does

not reference any other authority for his claim that he is entitled

to rights under the Private Treaty that he presents.

     A claim may be dismissed as frivolous when it                         "lacks an

arguable basis in law or in fact."             Neitzke v. Williams, 109 S. Ct.

1827, 1831-32 (1989); see also Denton v. Hernandez, 112                      s.    Ct.

1728, 1733 (1992).    Because the claims in this case are based·on an

"indisputably    meritless       legal    theory,"     this       action    will    be

dismissed as frivolous pursuant to 28 U.S.C.                  §    1915A{b).       See

Neitzke, 109 S. Ct. at 1833; see also Renaud v. Trump, 1:21 CR-1023

(LTS), 2021 WL 2337655, at *2-3 (S.D.N.Y. June 7, 2021) (dismissing

similar claims as frivolous).


                      II.       Conclusion and Order

     Based on the foregoing, the court ORDERS as follows:

     1.   The civil action filed by Brent Eugene Anderson
          (TDCJ #1474470) is DISMISSED with prejudice as
          frivolous.

     2.   The dismissal will count as a STRIKE for purposes

                                         -4-
    Case 4:21-cv-01889 Document 3 Filed on 06/14/21 in TXSD Page 5 of 5




          of 28 U.S.C. § 1915(g).

     The Clerk is directed to provide a copy of this Memorandum

Opinion and Order to the plaintiff.       The Clerk will also send a

copy of this Order to (1) the TDCJ - Office of the General Counsel,

Capitol Station, P.O. Box 13084, Austin, Texas 78711; and (2) the

Manager of Three Strikes List at Three_Strikes@txs.uscourts.gov.

     SIGNED at Houston, Texas, on this 14th day of June, 2021.




                                               SIM LAKE
                                 SENIOR UNITED STATES DISTRICT JUDGE




                                   5-
